Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust announces a $575 million capital budget for 2010 CALGARY, Nov. 5 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust (the "Trust" or "ARC") announced today that its Board of Directors has approved a budget for 2010 that includes a $575 million capital expenditure program and plans for substantial growth in production each of the next three years. John Dielwart, ARC's Chief Executive Officer, said, "Strong production from 2009 provides a platform for a period of growth beginning in 2010 and continuing for several years beyond. Commissioning of the new Dawson gas plant early in the second quarter of 2010 should propel ARC exit volumes to greater than 73,000 boe per day and work has already begun on the Phase 2 gas plant for proposed commissioning in early 2011. On the oil side, we will be expanding our horizontal drilling programs at Pembina, Ante Creek and Goodlands as we follow-up on successful results achieved to date." "Our focus on risk managed value creation has served our investors well.
